10/27/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0157


                                         DA 20-0157


IN RE THE MARRIAGE OF:
                                                                               FILED
                                                                                OCT 2 7 2020
CHRISTINE L. MULGREW,                                                         Bovven Cireenwood
                                                                            Clerk of Supreme Court
                                                                               State of Montana

              Petitioner and Appellee,
                                                                   ORDER
      and

THOMAS D. MULGREW,

              Respondent and Appellant.


          Respondent and Appellant Thomas D. Mulgrew (Thomas) appeals the
First Judicial District Court's November 25, 2019 Order on Motions holding him in
contempt and imposing sanctions. In the same Order, the court awarded Petitioner and
Appellee Christine L. Mulgrew (Christine) her attorney fees. The order Thomas has
appealed set time deadlines for counsel to submit an affidavit on fees and for Thomas to
object.     Christine's counsel filed an affidavit of fees and costs, and Thomas filed
objection. He also filed a motion to amend the judgment, asserting a clerical error.
Christine objected to the motion to amend, and it was deemed denied by operation of law.
The District Court did not rule on the attorney's fee request or set a hearing before
Thomas filed his notice of appeal on March 16, 2020.
          An appeal may be taken from a final judgment, including any necessary
determination of the amount of costs and attorney fees awarded. M. R. App. P. 4(1)(a).
In this case, the District Court has not yet entered an order on the issue of attorney fees.
As a result, we conclude that this appeal is premature and must be dismissed pending the
court's final order. See Harding v. Garcia, 2007 MT 120, ¶ 16, 337 Mont. 274, 159 P.3d
1083; Marez v. Marshall, 2014 MT 333, ¶ 40, 377 Mont. 304, 340 P.3d 520; Bitterroot
River Protective Ass'n v. Bitterroot Conservation Dist., 2011 MT 51, ¶ 17, 359 Mont.
393, 251 P.3d 131.
      IT IS THEREFORE ORDERED that this appeal is DISMISSED without
prejudice.
      The Clerk is directed to provide copies of this order to all counsel of record and to
the District Court ofthe First Judicial District, the Hon. Mike Menahan, presiding.
      DATED this (- i- —day of October, 2020.



                                                              Chief Justice




                                                    9-1 M 2.11.  Justices




                                            2